DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-9, 14, 18, 20, 27, 28, 35-37, and 43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. 2,017,421 to Post.
Post ‘421 teaches limitations for a “fixing device” – as shown in Fig 8 or 18-20 for example, “for holding a screw in a hole in a structure” –  although functionally recited as part of some intended use, reference discloses a screw and intended use regardless, “said device having an axial passage” – the passage provided along the central longitudinal axis, “to receive said screw” – although functionally recited as part of some intended use, reference discloses arrangement including a screw and intended use regardless, “the device comprising: - an actuating part” – including 4 and the portion of an arm connected to 4 and immediately adjacent to that connection , “configured to engage with said screw when said screw is rotated in use” – although functionally recited as part of some intended use, reference discloses a screw and intended use regardless, “and - a plurality of arms extending from and hingedly connected to the actuating part” – including 9 and alternatively 102,202,302 as shown in Fig’s 18-20, “each arm comprising a distal portion” – at 7, “a connecting portion” – a portion adjacent to the portion which is directly engaged with 4, and between 4 and the line of radial outward bending, “and an anchor portion” – a portion between the line of radial outward bending and 7, “the connecting portion extending between the actuating part and the anchor portion and being hingedly connected to the anchor portion” – as shown
, “and the anchor portion extending between the distal portion and the connecting portion and being hingedly connected to the distal portion” – as shown, “and wherein, in use, the screw extends through the axial passage and is rotated about its axis to engage with the actuating part, and after engagement of the screw with the actuating part , further rotation of the screw causes movement of the actuating part in a direction towards the distal portions to cause a part of each of the anchor portions to move in a radially outward direction with respect to the axial passage into an expanded configuration to anchor the fixing device in said hole” – as shown and described wherein it’s noted that the invention is a product, defined by its structure, not a process of using defined by steps, “and in the expanded configuration at least a part of the actuating part is disposed between the anchor portions of the arms to resist or prevent radially inward movement of the anchor portions” – as shown in Fig 12 for example, “characterised by: the arms being in an insertion configuration formed or formable by moving the arms from an initial configuration in which the arms are splayed” – inherent to formation of the prior art device as shown and described, “to the insertion configuration in which the arms are substantially aligned so that the distal portions define the axial passage” – as shown in Fig 8 for example, “wherein the actuating part comprises a contact surface” – a radially-inward surface of the portion of an arm connected to 4 and immediately adjacent to that connection , “and the anchor portion of each arm includes a bearing surface” – a radially-inward facing  surface of the portion between the line of radial outward bending and 7 ,

    PNG
    media_image1.png
    380
    347
    media_image1.png
    Greyscale

 “said contact surface contacting the bearing surface to apply a force to the bearing surface , when the actuating part is moved in an axial direction towards the distal portions” – as shown in Fig 12 for example, “and  2/9Preliminary Amendment said force has both an axial and a radial component” – inherent to the tangent of the surfaces of engagement and the radially and axially offset areas where they find support, “and causes a proximal end of each of the anchor portions to start to move in a radially outwards direction as the actuating part is moved towards the distal portions by said further rotation of the screw” -  inherent to operation of the prior art device as disclosed.  
As regards claim 2, reference teaches further limitation of “said axial movement of the actuating part created by said further rotation of the screw causes the contact surface of the actuating part to apply a force to the bearing surface of the arms and continued axial movement of the actuating part moves the actuating part into a position between anchor portions of the arms” – inherent to the disclosed arrangement of the prior art as discussed herein above wherein it’s noted that the invention is a product, defined by its structure, not a process of using defined by steps. 
As regards claim 3, reference teaches further limitation of “the screw is inserted into the axial passage of the fixing device and through a guide passage of a guide section, the screw is then rotated so that a thread of the screw proximate a tip enters a bore of the actuating part and engages with the actuating part , the screw is inserted further into the fixing device until an object is clamped between a head of the screw and an end surface of the fixing device defined by a flange” – as shown in Fig 13 for example wherein it’s noted that the invention is a product, defined by its structure, not a process of using defined by steps. 
As regards claim 4, reference teaches further limitation of “in the insertion configuration, a part of the actuating part is disposed between the connecting portions” – as shown in Fig 8 for example. 
As regards claim 5, reference teaches further limitation of “the actuating part has a first end face” – axially outer end of 4, “a second end face” – an axially inner face of 4, “and a contact surface for applying a force to a part of one of the arms” – a radially inward surface of the portion 9 immediately adjacent its connection with 4, “the contact surface extending around a perimeter of the second end face of the arms and in the expanded configuration the contact surface is in contact with a surface of each of the anchor portions or a surface of each of  distal portions” – as shown in Fig 12 as discussed herein above. 
As regards claim 7, reference teaches further limitation of “the actuating part comprises a side face” – a radially outward facing surface of the portion of 4 between its connection with 9 and its axially inward facing end surface, “and the arms are hingedly connected to the actuating part at a distance from the second end face such that a majority of the side face is disposed between said hinged connection and the second end face” – as shown, “and wherein, to move the arms to the insertion configuration, the arms are rotated about said hinged connection in a direction away from the first end face of the actuating part” – inherent to arrangement as shown. 
As regards claim 8, reference teaches further limitation of “the actuating part comprises a bore for receiving a part of said screw” – as shown and described.  
As regards claim 9, reference teaches further limitation of “the bore is threaded” – as shown and described. 
As regards claim 14, reference teaches further limitation of “the anchor portions are held in the expanded configuration by direct contact between the actuating part and surfaces of the anchor portions” – as shown, described, and otherwise addressed in greater detail herein above. 
As regards claim 18, reference teaches further limitation of “in the insertion configuration, adjacent arms are in contact with each other” – as shown at their axially inward and outward ends.
As regards claim 20, reference teaches further limitation of “distal portions of adjacent arms are mechanically interlocked in the insertion configuration” – inherent to the disclosed arrangement via the mutual connection of arms 9 to 4 and the integral construction of parts 7 with 9 wherein limitation is broad.  
As regards claim 27, reference teaches further limitation of “a flange member extends from the distal portion of each arm , the flange members forming a radially outwardly extending flange when the arms are in the insertion configuration” – the radially-outward end of portions of 7 as shown.  
As regards claim 28, reference teaches further limitation of “the fixing device is a unitary object” – as shown in Fig 8 for example.
As regards claim 35, reference teaches further limitation of “a screw received through the axial passage and engaged with the actuating part” – as shown. 
As regards claim 36, reference teaches further limitation of “an axis of the screw is parallel with an axis of the fixing device” – as shown.
As regards claim 37, reference teaches limitations for a “method for holding a screw in a hole in a structure, the method comprising: - inserting a fixing device in the hole, the fixing device being in an insertion configuration in which a plurality of substantially aligned arms extend from an actuating 6/9Preliminary Amendment part , each arm comprising a distal portion , a connecting portion and an anchor portion , the connecting portion extending between the actuating part and the anchor portion and being hingedly connected to the anchor portion , and the anchor portion extending between the distal portion and the connecting portion and being hingedly connected to the distal portion ; - inserting a screw through an axial passage defined by the distal portions of the arms ; - rotating the screw about its axis to engage with the actuating part ; and - after engagement of the screw with the actuating part , moving the actuating part , by further rotation of the screw within the actuating part , in a direction towards the distal portions to cause the anchor portion of each arm to move in a radially outward direction with respect to the axial passage into an expanded configuration to anchor the fixing device in the hole until at least a part of the actuating part is disposed between the anchor portions of the arms to resist or prevent radially inward movement of the anchor portions , characterised in that: the insertion configuration is formed or formable by moving the arms from an initial configuration in which the arms are splayed to the insertion configuration in which the arms are substantially aligned so that fixing device can be inserted in the hole and the distal portions define the axial passage ; the actuating part comprises a contact surface and the anchor portion of each arm includes a bearing surface , said contact surface contacting the bearing surface to apply a force to the bearing surface when the actuating part is moved in an axial direction towards the distal portions and said force has both an axial and a radial component and causes a proximal end of each of the anchor portions to start to move in a radially outwards direction as the actuating part is moved towards the distal portions by said further rotation of the screw” – the broadly-recited steps of the claimed process of using the recited structure as it is shown, described, and pointed out in detail herein above are explicitly disclosed by the prior art wherein it’s noted that step of “said contact surface contacting the bearing surface to apply a force to the bearing surface when the actuating part is moved in an axial direction towards the distal portions and said force has both an axial and a radial component and causes a proximal end of each of the anchor portions to start to move in a radially outwards direction as the actuating part is moved towards the distal portions by said further rotation of the screw” does not require the step along all, most, or any particular portion of the expansion whereby limitation is anticipated during small movement of expansion at least immediately prior to position illustrated in Fig 12 for example.  Claims in a pending application should be given their broadest reasonable interpretation.  In re Pearson, 181 USPQ 641 (CCPA 1974).
As regards claim 43, reference teaches further limitation of “the bearing surface comprises a sloped bearing surface” – as shown in Fig 12.

Allowable Subject Matter
Claims 15, 19, and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pat. No. 4,920,618 discloses a similar device as that claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677